DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3 and 7-16.

Applicants' arguments, filed 04/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
Claim 3 recites “=CHCH2CH3”. The claim fails to comply with the written description requirement since the specification does not disclose wherein R1 may be “=CHCH2CH3. Applicant remarked that support can be found in paragraph [0058] of the published application; however, the published application in paragraph [0058] discloses -CHCH2CH3.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 16 recites wherein the compound directly treats cerebral microbleed. The claim is indefinite since the scope of the term “directly” is unclear. Applicant remarks that a skilled person in the art would understand that Triol directly treats cerebral microbleed by enhancing hemoglobin clearance. Such remark does not explain what the term “directly” means. It is unclear what mechanisms are involved for Triol to “directly” treat cerebral microbleed. It is also not clear how Triol can non-directly treat cerebral microbleed such that one of ordinary skill in the art would understand what directly treating would mean. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 7, and 13-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Vernooij et al. (Use of antithrombotic drugs and the presence of cerebral microbleeds, Jun. 2009). 
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to additionally treat thrombolytic drug-related cerebral microbleed.
However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6). 5α-androstane(alkyl)-3β,5,6β-triol has the structure:

    PNG
    media_image2.png
    148
    211
    media_image2.png
    Greyscale

(claim 5).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 
Vernooij et al. disclose wherein microbleeds occur more often in persons using antithrombotic drugs (abstract).
Accordingly, since the compound having formula A in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat cerebral microbleed. As such, it would have also been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat thrombolytic drug-related cerebral microbleed since microbleeds occur more often in persons using antithrombotic drugs as taught by Vernooij et al. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. necessarily treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 
In regards to instant claim 16 reciting wherein the compound directly treats cerebral microbleed, since the compound having formula A in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. treats cerebral microbleed. 

Response to Arguments
Applicant argues that Yan, Du, and Vernooij can no longer overcome the defect of Yin because Yin does not disclose an age-related cerebral microbleed, hypertensive cerebral microbleed, drug-related cerebral microbleed, or traumatic cerebral microbleed.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The rejection states why it would have been obvious to treat drug-related cerebral microbleed using the pharmaceutical composition of Yin from the teachings of Yan, Du, and Vernooij. Applicant has not explained why the teachings of Yan, Du, and Vernooij would not have made this obvious. Therefore, the rejection is maintained. 

2.	Claims 1-3, 8-10, and 13-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Wahl et al. (Relationship between radiation dose and microbleed formation in patients with malignant glioma (Aug. 10, 2017).
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat traumatic cerebral microbleed caused by brain tumor resection.
However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6). 5α-androstane(alkyl)-3β,5,6β-triol has the structure:

    PNG
    media_image2.png
    148
    211
    media_image2.png
    Greyscale

(claim 5).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 
Wahl et al. disclose radiotherapy plays an integral role in the management of gliomas. Combined adjuvant chemoradiotherpy (CRT) constitutes the standard of care after maximal safe resection of malignant glioma (page 1). Studies with primate and murine models, as well as human autopsy studies have demonstrated that microvascular damage is a prominent pathologic component of radiation-induced brain injury, with endothelial degeneration leading to the formation cerebral microbleeds (CMBs) (page 2). 
Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat cerebral microbleed. As such, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat traumatic cerebral microbleed caused by brain tumor resection since cerebral microbleeds are common in brain tumor resection procedures since such procedures involve radiation, which leads to cerebral microbleeds as taught by Wahl et al.
In regards to instant claim 9 reciting wherein the surgery is a surgery that directly involves the central nervous system, page 3 of the instant specification discloses wherein brain tumor resection directly involves the central nervous system. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. necessarily treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 
In regards to instant claim 16 reciting wherein the compound directly treats cerebral microbleed, since the compound having formula A in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. treats cerebral microbleed.

Response to Arguments
Applicant argues that Yan, Du, and Wahl can no longer overcome the defect of Yin because Yin does not disclose an age-related cerebral microbleed, hypertensive cerebral microbleed, drug-related cerebral microbleed, or traumatic cerebral microbleed.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The rejection states why it would have been obvious to treat traumatic cerebral microbleed using the pharmaceutical composition of Yin from the teachings of Yan, Du, and Wahl. Applicant has not explained why the teachings of Yan, Du, and Wahl would not have made this obvious. Therefore, the rejection is maintained. 

3.	Claims 11 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), Vernooij et al. (Use of antithrombotic drugs and the presence of cerebral microbleeds, Jun. 2009), and further in view of Yanamoto (US 2017/0049744, Feb. 23, 2017). 
The teachings of Yin et al., Yan et al., Du, and Vernooij et al. are discussed above. Yin et al., Yan et al., Du, and Vernooij et al. do not disclose wherein the cerebral microbleed is asymptomatic or symptomatic.
However, Yanamoto discloses wherein cerebral microbleeding may be asymptomatic or symptomatic (¶ [0004]). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat symptomatic or asymptomatic cerebral microbleed since the pharmaceutical composition treats cerebral microbleed as discussed above and these are known types of cerebral microbleeds as taught by Yamamoto. 

Response to Arguments
Applicant argues that Yan, Du, Vernooij, and Yanamoto can no longer overcome the defect of Yin because Yin does not disclose an age-related cerebral microbleed, hypertensive cerebral microbleed, drug-related cerebral microbleed, or traumatic cerebral microbleed.
The Examiner submits that this argument has been addressed above and is unpersuasive. 


4.	Claims 11 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), Wahl et al. (Relationship between radiation dose and microbleed formation in patients with malignant glioma (Aug. 10, 2017), and further in view of Yanamoto (US 2017/0049744, Feb. 23, 2017). 
The teachings of Yin et al., Yan et al., Du, and Wahl et al. are discussed above. Yin et al., Yan et al., Du, and Wahl et al. do not disclose wherein the cerebral microbleed is asymptomatic or symptomatic.
However, Yanamoto discloses wherein cerebral microbleeding may be asymptomatic or symptomatic (¶ [0004]). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat symptomatic or asymptomatic cerebral microbleed since the pharmaceutical composition treats cerebral microbleed as discussed above and these are known types of cerebral microbleeds as taught by Yamamoto. 

Response to Arguments
Applicant argues that Yan, Du, Wahl, and Yanamoto can no longer overcome the defect of Yin because Yin does not disclose an age-related cerebral microbleed, hypertensive cerebral microbleed, drug-related cerebral microbleed, or traumatic cerebral microbleed.
The Examiner submits that this argument has been addressed above and is unpersuasive. 

Conclusion
Claims 1-3 and 7-16 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612